ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of attempted first degree robbery, § 564.011, RSMo 1994. The court found defendant to be a prior and persistent offender and sentenced him to a ten year prison term. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).